Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Neil Batavia on 3/24/2022.

The application has been amended as follows: 
Examiners Amendment
Claims 1-21 (Cancelled).
21. (Amended) A system to debug applications for delivery via an application delivery server, comprising: 
a data processing system comprising one or more processors and memory to: 
identify, for an application submitted by an application developer, an action associated with the application, the action used to provide a digital component object responsive to a user query, the digital component object configured for rendering by a client computing device;
determine a first classification score based on historical execution of the action associated with the application;
generate a machine generated action for the application based on metadata associated with the application; 
determine a second classification score based on associated with the application and the machine generated action;
determine a third classification score based on and the action associated with the application 
update a delivery control parameter based on the first classification score, the second classification score and the third classification score, wherein the delivery control parameter comprises an indicator to cause the application delivery server to control delivery of the application; and 
control, responsive to the delivery control parameter updated by the data processing system, delivery of the application by the application delivery server.

22. The system of claim 21, comprising the digital component object configured for rendering as audio output from the client computing device.

23. The system of claim 21, comprising:
the data processing system to provide the digital object component to the client computing device for rendering by the client computing device.

24. The system of claim 21, comprising the data processing system to:
select, via a matching program, a second application that matches the application.

25. The system of claim 21, comprising the data processing system to:
receive the application from an application developer device; and
receive a data file associated with the application comprising a plurality of actions established by the application developer for the application.

26. The system of claim 21, comprising the data processing system to:
receive an indication that the application is a new application uploaded by the application developer for delivery by the application delivery server; and
trigger, responsive to the indication of the new application, a debugging process comprising determination of the first classification score, the second classification score and the third classification score.

27. The system of claim 21, comprising the data processing system to:
receive an indication that the application is an updated version of the application uploaded by the application developer for delivery by the application delivery server; and
trigger, responsive to the indication of the updated version of the application, a debugging process comprising determination of the first classification score, the second classification score and the third classification score.

28. The system of claim 21, comprising the data processing system to:
receive an indication of negative feedback for the application from a client computing device on which the application is installed; and
trigger, responsive to the indication of the negative feedback for the application, a debugging process comprising determination of the first classification score, the second classification score and the third classification score.

29. The system of claim 21, comprising:
the data processing system to determine to trigger a debugging process comprising determination of the first classification score, the second classification score and the third classification score prior to delivery of the application for installation.

30. The system of claim 21, wherein:
the first classification score indicates whether an action corresponding to the application is satisfied based on a comparison of the first classification score with a threshold.

31. The system of claim 21, comprising:
the data processing system to determine that the application matches the second application based on a similarity score between the application and the second application greater than a similarity threshold.

32. The system of claim 21, comprising the data processing system to:
determine to authorize delivery of the application based on the first classification score, the second classification score and the third classification score; and
update the delivery control parameter to cause delivery of the application by the application delivery server.

33. (Cancelled)
34. The system of claim 21, comprising the data processing system to:
determine a classification failure based on the first classification score, the second classification score and the third classification score; and
request, responsive to the classification failure, an updated version of the application from the application developer.

35. (Amended) The system of claim 21, comprising the data processing system to:
determine, for the action associated with the application 
disable, responsive to the classification failure, the action associated with the application 
authorize the application for delivery by the application delivery server.

36. (Amended) The system of claim 21, comprising the data processing system to:
identify a plurality of digital surfaces for execution of the action 
update the delivery control parameter to disable execution of the action 

37. (Amended) A method of debugging applications for delivery via an application delivery server, comprising:
identifying, by a data processing system comprising one or more processors and memory, for an application submitted by an application developer, an action associated with the application, the action used to provide a digital component object responsive to a user query, the digital component object configured for rendering by a client computing device;
determining, by the data processing system, a first classification score based on historical execution of the action associated with the application;
generating, by the data processing system, a machine generated action for the application based on metadata associated with the application;
determining, by the data processing system, a second classification score based on associated with the application of and the machine generated action;
determining, by the data processing system, a third classification score based on that matches the application with the action and the action associated with the application 
updating, by the data processing system, a delivery control parameter based on the first classification score, the second classification score and the third classification score, wherein the delivery control parameter comprises an indicator to cause the application delivery server to control delivery of the application; and
controlling, by the data processing system responsive to the delivery control parameter updated by the data processing system, delivery of the application by the application delivery server.

38. The method of claim 37, comprising:
receiving, by the data processing system, the application from an application developer device; and
receiving, by the data processing system, a data file associated with the application comprising a plurality of actions established by the application developer for the application.

39. The method of claim 37, comprising:
determining to authorize delivery of the application based on the first classification score, the second classification score and the third classification score; and
updating the delivery control parameter to cause delivery of the application by the application delivery server.
40. (Cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Anderson et al. (US 8,135,775 B1), Anderson et al. teaches a set of distribution criteria that specifies a trigger event which must occur before a software package is deployed to a second group.   A stage value is assigned to each of the deployment groups. Distribution of the software packaged to at least one node within the second deployment group is deferred until after the triggering event has occurred (column 2, line 43-50). After the triggering event has occurred, a software package may then be deployed to the second deployment group....During this testing period, an administrator may receive positive or negative feedback regarding the software package. If negative feedback is received, the administrator may terminate or delay further deployment of ware package (column 11, lines 4-12).

Chan et al. (US 2019/0228261 A1), teaches a model engine that functions to score models to determine their viability for deployment to a client system (0044). Also see 0045.

Natarajan et al. (US 10,423,403 B1), teaches a deployment risk score. The deployment risk score
may be determined based on allotting weights and/or scores to the metrics associated with a
development phase of the new application. The metric platform may determine whether the new
application is to be released, deployed, and/or developed based on a release risk score, the deployment
risk score, and/or development risk score for the new application (column 10, lines 35-55).

Farrell et al. (US 2019/0391798 A1), teaches a user interface that can report a confidence level
for a particular feature of a pilot. The software rollout is performed when a confidence level reaches a
predetermined threshold (0035).

Qureshi et al. (US 2015/0199515 A1), teaches an integrity score that is use to determine
whether to publish an application in an application store (abstract). A combined dynamic and static
analysis of an application is used to determine an integrity score (0106-0108). The integrity may
represent a degree to which a particular application performs in the way that in which it is expected to
perform. This can be based on historical usage and/or tests of the application (0109). The store may
determine based on the integrity score, whether to publish the application in the store based on the
integrity score meeting or exceeding one or more predetermined threshold value (01010).

After a thorough search the examiner has not been able to find art that teaches or suggests the invention as claimed.  In particular, the examiner was unable to adequately disclose :
identify, for an application submitted by an application developer, an action associated with the application, the action used to provide a digital component object responsive to a user query, the digital component object configured for rendering by a client computing device;
determine a first classification score based on historical execution of the action associated with the application;
generate a machine generated action for the application based on metadata associated with the application; 
determine a second classification score based on the action associated with the application and the machine generated action;
determine a third classification score based on an action approved for a second application that matches the application with the action and the action associated with the application; 
update a delivery control parameter based on the first classification score, the second classification score and the third classification score, wherein the delivery control parameter comprises an indicator to cause the application delivery server to control delivery of the application; and 
control, responsive to the delivery control parameter updated by the data processing system, delivery of the application by the application delivery server.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MARK A. GOORAY
Examiner
Art Unit 2199